Citation Nr: 1125578	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 1953. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2011 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a total disability rating based on individual unemployability (TDIU).  Although it regrets further delaying an appellate determination on this issue the Board finds that additional development is necessary with respect to that claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(c), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In this case, the Veteran has been granted entitlement to service connection for degenerative disc disease of the lumbar spine, left foot pes planus with arthritis, right foot pes planus and left shoulder arthritis.  Respectively, these disabilities have been assigned 40 percent, 30 percent, 10 percent and 30 percent ratings for a combined disability evaluation of 80 percent.  

The evidence of record, including VA treatment records, private treatment records and both written and oral statements from the Veteran, indicates that he has significant limitations associated with his service-connected disabilities.  Moreover, private records from March 2011 indicate an opinion that the Veteran's service-connected disabilities prevent gainful employment.  While this is evidence of unemployability it is not a sufficient basis on which to grant entitlement to a TDIU.  The medical professional who signed that document did not provide any rationale for his determination and did not discuss why the Veteran would be unable to secure employment. 

To date, the Veteran has not been afforded a VA medical examination regarding whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  As such, the Board must remand this claim for such an opinion to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Fort Meyers VA Medical Center and any other VA Medical Center the Veteran may have frequented and request all medical records pertaining to the Veteran from August 2009 to the present.  Moreover, the RO/AMC should take any appropriate action to obtain treatment records from any other providers who may have evaluated the Veteran's employability.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination(s) to determine the effect of the Veteran's service-connected disabilities on his employability.  The claims file must be made available to and be thoroughly reviewed by the examiner prior to the examination and the examiner should indicate having done so.

Based on examination findings and other evidence contained in the claims file, the examiner(s) must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.

In doing so, the examiner(s) must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examiner must not consider the Veteran's age or any limitations from nonservice-connected disabilities.  The examination report(s) must include a complete rationale for all opinions and conclusions expressed.

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted. If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



